Citation Nr: 1801823	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  17-50 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy, left lower extremity (sciatic nerve).

2.  Entitlement to an effective date prior to December 3, 2015, for the award of service connection for diabetic peripheral neuropathy, left lower extremity (sciatic nerve).  

3.  Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy, left upper extremity (median nerve).

4.  Entitlement to an effective date prior to December 3, 2015, for the award of service connection for diabetic peripheral neuropathy, left upper extremity (median nerve).  

5.  Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy, right lower extremity (sciatic nerve).

6.  Entitlement to an effective date prior to December 3, 2015, for the award of service connection for diabetic peripheral neuropathy, right lower extremity (sciatic nerve).  

7.  Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy, right upper extremity (median nerve).

8.  Entitlement to an effective date prior to December 3, 2015, for the award of service connection for diabetic peripheral neuropathy, right upper extremity (median nerve).  

9.  Entitlement to service connection for interdigital tinea.

10.  Entitlement to service connection for anxiety.

11.  Entitlement to service connection for cataract, right eye.

12.  Entitlement to service connection for depression.

13.  Entitlement to service connection for high blood pressure.

14.  Entitlement to service connection for schizoaffective disorder.

15.  Entitlement to service connection for seizure disorder.

16.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

17.  Entitlement to an evaluation in excess of 30 percent for coronary artery bypass graft associated with herbicide exposure.

18.  Entitlement to an effective date prior to January 23, 2015, for the award of service connection for coronary artery bypass graft associated with herbicide exposure.  

19.  Entitlement to an evaluation in excess of 30 percent for Parkinson's disease associated with herbicide exposure.

20.  Entitlement to an effective date prior to January 23, 2015, for the award of service connection for Parkinson's disease associated with herbicide exposure.  

21.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II associated with herbicide exposure.

22.  Entitlement to an effective date prior to January 23, 2015, for the award of service connection for diabetes mellitus, type II associated with herbicide exposure.  

23.  Entitlement to a compensable rating for erectile dysfunction as secondary to service-connected Parkinson's disease.

24.  Entitlement to an effective date prior to January 23, 2015, for the award of service connection for erectile dysfunction as secondary to service-connected Parkinson's disease.  

25.  Entitlement to a compensable rating for scars, coronary artery disease with coronary artery bypass graft (midline of anterior chest and left lateral thigh).

26.  Entitlement to an effective date prior to January 23, 2015, for the award of service connection for scars, coronary artery disease with coronary artery bypass graft (midline of anterior chest and left lateral thigh).  

27.  Entitlement to an effective date prior to January 23, 2015, for the award of special monthly compensation based on anatomical loss of a creative organ.  


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2016 and January 2017 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

As to the PTSD claim, regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  


FINDING OF FACT

In December 2017, the Board received information from the Social Security Administration data base indicating that the Veteran died in November 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


